internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 1-plr-114099-99 date date re corporation x corporation y distributing controlled_corporation z state a date a business a business b aaa bbb investment_advisor a plr-114099-99 investment_advisor b dear this is a reply to your letter dated date requesting rulings under sec_355 of the internal_revenue_code the code and other code sections as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date date and date the information submitted for consideration is substantially as set forth below distributing a publicly traded state a corporation is the common parent of an affiliated_group that files a consolidated federal_income_tax return distributing is a holding_company that through its various tiers of subsidiaries engages in business a business b and other related businesses as of date a distributing had one shareholder holding percent or more of distributing’s only class of common_stock the shareholder holds bbb of distributing’s shares outstanding corporation x is one of several first-tier subsidiaries wholly owned by distributing_corporation x directly engages in business a corporation z is also a first-tier subsidiary wholly owned by distributing that directly engages in business a unlike corporation x many employees of corporation z are members of aaa a labor_union corporation y is one of two subsidiaries wholly owned by corporation x that directly engages in business b corporation y has had a volatile earnings history financial information has been received indicating that business a conducted by corporations x and z and business b conducted by corporation y have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years companies engaged in business a have been consolidating during the past decade accordingly corporation x wants to acquire other corporations engaged in business a however corporation x’s ability to raise capital through a stock offering is hampered by its ownership of corporation y according to investment_advisor b corporation y’s continued affiliation with corporation x would lower corporation x’s overall valuation in the marketplace because of corporation y’s volatile earnings history further based on financial analyses provided by investment_advisor a and investment_advisor b corporation x has concluded that its ability to raise capital is severely constrained by its affiliation with corporation z and the union membership of z’s plr-114099-99 employees the price earnings ratio of distributing is considerably lower than the price earnings ratio of distributing’s peers in business a investment_advisor a has advised that separation of corporation x from distributing and thereby corporation z would allow proper valuation of corporation x for purposes of a stock offering through controlled in order to accomplish the above the following transaction is proposed corporation x will distribute all outstanding corporation y stock to distributing the first distribution distributing will form controlled a holding_company as a first-tier subsidiary distributing will contribute all outstanding corporation x stock to controlled the contribution distributing will distribute all outstanding controlled stock to the distributing shareholders pro_rata the second distribution no fractional shares will be issued in the transaction shares representing aggregate fractional share interests will be sold by an independent distribution agent on the open market the proceeds of such sale will be distributed to distributing shareholders entitled to such fractional share interests within one year of the second distribution controlled will issue stock in a public offering or acquisition such stock issuance will not exceed percent of the total outstanding_stock of controlled by vote or value the following representations have been made by the taxpayer in connection with the step a b c any indebtedness owed by corporation y to corporation x after the first distribution will not constitute stock_or_securities no part of the consideration distributed by corporation x will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of corporation x the five years of financial information submitted on behalf of corporation x is representative of corporation x’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted d the five years of financial information submitted on behalf of corporation y is plr-114099-99 e f g h i j representative of corporation y’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted the first distribution is carried out for the following business_purpose stock offering - to position the controlled affiliated_group to raise capital and make acquisitions through a public offering of the common_stock of controlled for cash using the proceeds as acquisition capital and or the use of the common_stock of controlled as acquisition capital the first distribution is motivated in whole or in substantial part by the above business_purpose distributing has no plan or intention to sell transfer by gift or otherwise dispose_of any of its stock in or securities of either corporation x other than as provided with respect to the contribution and second distribution or corporation y after the transaction there is no plan or intention by corporation x or corporation y directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either corporation x or corporation y to merge either corporation x or corporation y with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business except for the possible open book account items which will be settled within days of the date of the above transaction no intercorporate debt will exist between corporation x and corporation y at the time of or subsequent to the distribution of the corporation y common_stock immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further corporation x’s excess_loss_account with respect to corporation y’s common_stock if any will be included in income immediately before the distribution see sec_1_1502-19 the following representations have been made by the taxpayer in connection with step sec_3 and a the indebtedness owed by controlled to distributing after the second distribution will not constitute stock_or_securities plr-114099-99 b c d e f no part of the consideration distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder in distributing the five years of financial information submitted on behalf of corporation z is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted immediately after the second distribution at least of the fair_market_value of the gross assets of distributing will consist solely of the stock and securities of corporation y and corporation z controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the second distribution at least of the fair_market_value of the gross assets of controlled will consist solely of the stock and securities of corporation x a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the contribution and second distribution will be carried out for the following corporate business purposes i stock offering- to position the controlled affiliated_group to raise capital and make acquisitions through a public offering of the common_stock of controlled for cash using the proceeds as acquisition capital and or the use of the common_stock of controlled as acquisition capital and ii fit and focus- to position and allow corporation x as a subsidiary of controlled and distributing through its operating subsidiaries to pursue separate strategies that are necessary to enhance each company’s performance and allow each company to remain competitive by eliminating systemic management operational and financing issues and problems which arise out of or are exacerbated by distributing’s ownership within the same affiliated_group of corporation x and corporation z and iii key employee- stock ownership- to position corporation z to negotiate and organize an employee_stock_ownership_plan for the benefit of employees of the distributing affiliated_group the contribution and second distribution are motivated in whole or substantial part by the above business purposes g there is no plan or intention by the shareholder who owns five percent or more of the stock of distributing and the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction other than the sale of fractional shares through the exchange agent h there is no plan or intention by distributing or controlled directly or through any plr-114099-99 subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i j k l there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except for transactions in the ordinary course of business except for possible open book account items which will be settled within days of the date of the above transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to controlled’s common_stock if any will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m neither distributing nor controlled is or will be an investment_company as defined in sec_368 and iv n the sale of fractional shares and the receipt by shareholders of cash in lieu of fractional shares will be solely for the purpose of avoiding the expense and inconvenience of issuing fractional share interests and will not represent the sale of fractional shares and will not represent consideration that was separately bargained for an independent agent will conduct the sale of fractional shares and neither distributing nor controlled will purchase any of the shares so sold the total cash consideration that will be received by the distributing shareholders in lieu of fractional shares will not exceed one percent of the total value of all of the controlled stock the fractional share interest of each such distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock plr-114099-99 based solely on the information submitted and on the representations set forth above it is held as follows with respect to step a b c d no gain_or_loss will be recognized by and no amount will be included in the income of corporation x as a result of the distribution of the corporation y stock pursuant to the first distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing upon or as a result of the receipt of the corporation y stock pursuant to the first distribution sec_355 the aggregate basis of the stock of corporation x and corporation y in the hands of distributing after the first distribution will be the same as the basis of the corporation x common_stock held by distributing immediately before the first distribution allocated in proportion to the fair_market_value of each in accordance with a sec_358 and b the holding_period of the corporation y common_stock received by distributing will include the holding_period of the corporation x common_stock with respect to which the distribution will be made provided that the corporation x common_stock is held as a capital_asset on the date of the distribution sec_1223 e proper allocation of the earnings_and_profits between corporation x and corporation y will be made under sec_1_312-10 based solely on the information submitted and on the representations set forth above it is held as follows with respect to step sec_3 and a b c d the contribution followed by the second distribution will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution of the stock of corporation x in constructive exchange for controlled stock sec_361 no gain_or_loss will be recognized by controlled on the receipt of the stock of corporation x in connection with the transaction in constructive exchange for controlled stock sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 plr-114099-99 e f g h i j k the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset before the contribution sec_1223 no gain_or_loss will be recognized by distributing on the second distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the holders of distributing common_stock on receipt of controlled common_stock pursuant to the second distribution including fractional share interests sec_355 the holding_period of controlled common_stock including fractional share interests received by holders of distributing common_stock will include the holding_period of the distributing common_stock on which the second distribution is made provided the distributing common_stock is held as a capital_asset on the date of the second distribution sec_1223 the earnings_and_profits of the distributing and controlled will be allocated as provided in sec_312 sec_1_312-10 and sec_1_1502-33 a holder of a fractional share interest in controlled will recognize gain of loss on the sale of the fractional share interest equal to the difference between the cash received and the holder’s basis in such interest sec_1001 provided the fractional share interest is a capital_asset in the hand of the exchanging holder such gain_or_loss will be capital_gain or loss to such holder subject_to the provisions and limitations of subchapter_p and chapter of the code the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of a holder of distributing stock will equal the aggregate basis of the distributing common_stock held immediately before the second distribution by that shareholder allocated between the distributing common_stock and the controlled common_stock in proportion to the relative fair_market_value of each on the date of the second distribution sec_358 and b and sec_1_358-2 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of an conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-114099-99 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling are consummated sincerely assistant chief_counsel corporate by christopher w schoen assistant to the chief branch
